616 So.2d 640 (1993)
Scott C. STUPELLI, Petitioner,
v.
The Honorable William P. DIMITROULEAS, Circuit Judge of the Seventeenth Judicial Circuit Court, in and for Broward County, Florida, Respondent.
No. 93-1081.
District Court of Appeal of Florida, Fourth District.
April 28, 1993.
Scott C. Stupelli, pro se.
No response required for respondent.
PER CURIAM.
Petitioner seeks a writ of mandamus directing the circuit court judge to act on a document petitioner had filed some time ago in the circuit court entitled "Motion to Withdraw Facially Defective Notice of Appeal." The petition is denied. Campbell v. State ex rel. Garrett, 133 Fla. 638, 644, 183 So. 340, 342 (1938) ("[T]he writ [of mandamus] will never be granted in cases where, if issued, it would prove unavailing, or when compliance with it would be nugatory in its effect, or would be without beneficial results and fruitless to the relator.").
PETITION DENIED.
POLEN, FARMER and KLEIN, JJ., concur.